Title: To George Washington from Thomas Jefferson, 12 July 1790
From: Jefferson, Thomas
To: Washington, George



Paris July 12. 1790.

(Translation.) 
Means which the Congress may make use of in order to force the Regencies of Barbary to make Peace with them.
The Flag of the United States cannot be displayed ’till after the Congress shall have made peace with the Regencies of Barbary. The consideration of the advantages which the anglo-americans would derive from this navigation, have already induced the Congress to attempt negotiations with this haughty Regency, which dictates to the other two the conduct they are to pursue; but these advances have been rejected, because the Algierines who renounce a War ordered by Islamisme, and their particular statutes against Christians, only from fear or the convenience of a majority, are at the present moment very far from contracting new alliances.
The Congress can then flatter themselves by force only, to obtain peace with them, & now is the time to make use of it; for if the Portuguese should cease to guard the straight of Gibraltar with the same care and success, the Vessels of the United States could not without great danger even approach the coasts of Europe.
But what is the plan which the Congress can follow to bring about an accomodation? The States are so far distant that it is impossible to think of a bombardment. Since the inexcusable errors commited by the Spaniards before Algiers, the bombardment of this place requires double the precautions & forces that were formerly requisite. In all the attacks, badly conceived &

still worse executed, the Algierines have learned to fortify the weak parts of their Cities, and have provided themselves with one hundred Sloops, gunners & bombadiers, against whom it will be proper to guard.
Nor is it even very certain that a cruise pursued with rigour, would render the pirates of Barbary more docile to receive propositions for Peace. Besides, the support of the naval forces destined to pursue them, would occasion to Congress a very great annual expence, for which all the return wou’d be the doubtful hope of a remote accomodation.
Naples for some years has always had at Sea, frigates and Chebecks to protect commerce and cruise against the Barbarians. The efforts of all these armaments have hitherto been unsuccessful; but I conceive that more experience & more information in the conduct of the Officers who commanded these Vessels, would eventually secure more success. I am not less certain that neither Algiers nor Tunis think of making peace with that Power, as long as these means are pursued.
However, the Congress have no other measures left, but there exists between them & Naples this essential difference; that is to say, the cruise which can only be an expence to Naples, may become a very Lucrative & advantageous object for the United States: their position and distance enable them in making War on the Barbarians, to attack an enemy possessed of a rich booty, without fearing resentment or any reprisal from him; and it is probable that the damages which they may do, will determine him in a little time to solicit an accomodation, which will be so much the more binding as his own interest will have sealed the condition.
Algiers, Tunis & Tripoli are only provinces of the Ottoman Empire, and altho’ the Porte has for a long time ceased to send Pachas there, the Sultan of Constantinople is always considered by them as the sovereign Lord: his will is there respected—his orders executed. He gives the title of Pacha to two of the train of Chiefs which are at the head of the Regencies every two years. He sends an officer to them with an honorary Vest as a sign of confirmation of the dignities & power with which he has invested them. This ceremony which keeps alive the remembrance that they are only his subjects, is considered as an augmentation of pay for the Militia, who from duty as well as

interest are entirely devoted to him. The money in these three States is struck in his name. Every Friday they have public prayers in the Mosques for his prosperity. In a word, every disobedience to his orders would be there regarded as a rebellious act, pregnant with the most serious consequences.
It is above all in the Regency the most formidable for Christianity—in the Kingdom, where the Militia is the most numerous, and the grand Seignor has the most power; because the Turks, of which that Militia is composed, ever look upon themselves as subjects of the Empire, and preserve for their sovereign the greatest respect and most profound devotion.
The connexions of the Barbarian Regencies with the Porte, are not confined to simple respect and deference. On the accession of a new Sultan they are bound to send him an Embassy with rich presents & slaves. Constantinople on her part gives them from time to time, Vessels proper for cruising & warlike Stores. She permits them to recruit throughout her provinces, and if the metropolis is at War, the Regencies must take part in the quarrel, & send to her succour all their maritime force.
The Ottoman Porte has probably withdrawn it’s Pachas from Barbary, only to be able to alledge to the complaints of her allies, the pretext of her inability to suppress excesses, which she applauded in secret and artfully encouraged. But Russia has known how to develope the dark springs of this policy—and at the time of her last treaty of Peace of Cainardy, she stipulated that the Grand Seignior should be responsible for the injuries & damages that her subjects might suffer from the Regencies of Barbary.
The Emperor from this example obtained the same conditions. A capija Bacha sent by the Porte with a Khat-i-cherif, caused all the Vessels & slaves to be restored, which the corsairs had taken under the Austrian flag. The Emperor without making a particular treaty of peace with the Regencies of Barbary—without even the expence of supporting a Consul with them, finds his merchant-men more respected than those of more formidable maritime Powers.
At the peace which will follow the present War, the Heir of the Austrian States, and the Empress of Russia will without doubt exact the same advantages; and it is pretended that the King of Prussia, in gratitude for the efforts he made to prevent the ruin

of the Turkish Empire, has already obtained the safety of his Flag in the Mediterranean.
Hence it follows that Algiers and Tripoli are always part of the Ottoman Empire, and that Congress should not make any scruple in reimbursing themselves on all the subjects of the Grand Seignior for the unprofitable cruises which their Vessels shall make on the coasts of Barbary. The Turks & the Greeks have many coasting vessels in the Archipelago. It is also probable that this navigation will be much encouraged in the issue of the present War, & the numerous prizes which the United States may take from them, will not only largely pay the expences of the armaments, but make the Porte feel that it is important for her to cause a cessation of hostilities, against which she has no means of reprisal. Congress with regard to Turkey will find themselves in a much more advantageous situation, than that of the States of Barbary with regard to the commercial powers of Europe, as the latter are not sheltered from bombardments, & on the contrary the enemies of Congress have not even an idea of the route to the States.
In commencing hostilities it is of importance to strike a great blow, and as, in order to succeed, the destination of the armaments must be kept secret, it is proper that Congress should defray the expences the two first years. They might afterwards abandon this advantageous cruise to mercantile speculation, & the following is the plan they may pursue.
A Frigate of 40 guns, and two others of less force should be armed, prefering, in the choice of these Vessels, the fastest sailers, that they might on occasion avoid a too unequal Combat. It appears to me that these are sufficient, either to destroy the Barbary corsairs, or to cruise in the Levant. They should sail from the American Continent soon enough to arrive at Lisbon about the vernal equinox. There the armaments should take in such refreshments as they may stand in need of, & might announce, without affectation, that they are bound on a cruise against the Barbarians. The Commandant alone should be informed of the real design.
From the Vernal equinox to the end of June the three Frigates should keep on the coasts of Spain, Provence, Italy or Barbary according to the information they may have of the cruise of the Pirates who then make their first appearance. If they possess

themselves of any of their chebecs, they could send them to Malta to sell the slaves.
About the first of July they go to Malta to repair & take in refreshments & pilots acquainted with the Mediterranean & Levant. They also there reinforce their crews, for the purpose of manning, without weakening themselves, the important prizes which they may make. According to the richness of the cargoes Malta, Leghorn & Genoa are the places to which they should be sent. If the commandant should find a good Galliot to be sold at Malta, it would be well to purchase it, as well for the purpose of chase, as to take the Turkish and Grecian batteaux which ply along the coasts. This Galliot might be armed in the Maltese mode, which is well constructed for embarkation. From Malta, without having divulged his project, the Commandant might go directly into the road of Damietta, bearing in his route English colours. He would there find two caravels of the Grand Seignior, taking in rice & linen for the coast of Syria. (I suppose the Turkish war will then be terminated.) These caravels have half their crews on Shore four leagues distant from their Vessels, and their lower batteries out of order. The three American frigates would then be able to carry them off.
If when the Commandant shall arrive in the road of Damietta, the two caravels should have already sailed, he might pursue them on the coast of Syria, and find them in the road of Caiphe, or Seyde, or Baruthe or Tripoli, and always anchor’d so far from the land that the forts cannot protect them.
In case he should have the good luck to take them, he could conduct them to Malta or Cagliari, and from thence, with the approbation of Congress, find one of the Turkish Officers of the Vessels with a Letter, in which he should propose to the Porte the restitution of these caravels on the following conditions.
1st That the Grand Seignior shall make peace with Congress without requiring any present.
2. That he oblige Algiers to restore to the United States, the Anglo-americans which they hold in bondage, and to pay the value of the Vessels & Cargoes which they have taken from them.
3. That he compel the Regencies of Barbary to respect for the time to come the Flag of the United States.
It is beyond a doubt that the Porte, who never piques herself

on honor except when her interest is in question, would accept with resignation such generous offers.
But in case the two Caravels should not be taken, then the armaments of Congress might fix their cruise on the route of Alexandria, & paying due respect to European Vessels which form caravans, should confine themselves to stopping all the Turkish & Grecian Vessels they came across. In a little time they would acquire booty sufficient to compensate Congress amply for the expence of the expedition, independent of the share of the Crews. The Grecian seamen should be landed at the first Island, and the Turks guarded in order to be sold at Malta, which is destitute of slaves since the redemption by the late Emperor of Morocco. A common man now sells there for 100 Louis d’or.
The armaments of Congress will recollect that it would be imprudent to enter the straights of Rhodes, Slancho & Chios, where the Ottoman fleet resort during the fine weather. On the approach of Winter there is no other danger in the Archipelago than the shoals & winds, the fleet having then returned to Constantinople. From towards the first of October until the begining of December, the Commandant of the Naval forces of the United States must endeavour to be on the coasts of Barbary in order to pursue the corsairs, which during that period make their second sally. In calm seasons, the Vessels which the Regencies of Algiers & Tunis send to Sea consist of Galliots or other rowing vessels.
The person who gives these ideas with the sole motive of being useful to a wise & enlightened Nation, has requested the Minister of the United States residing at Paris not to mention his name; but if this project be adopted—if every thing succeeds agreeable to his wishes—if, in fine, the success of the armaments recommended lead near to a peace, the only end which a friend of humanity has in view, then he shall be very glad to be known, because from the knowledge he has of the Eastern Languages he may still be useful in the formation of treaties.
He requests Congress to be well assured, that no person will labour for their interests with more zeal and disinterestedness than himself.

N.B. The present existing Marine of Algiers is composed of,
1. Corvette of 30 guns, 6 pounders, given by France.
5. Chebecs, one of which of 30 guns in the actual service of the Gd Seignior in the Archipelago.
1. small new chebec, built at Bougie.
2. Galliots, which go out in calm weather, &
1. Frigate of 40 guns of 18 pounders wch will be finished in September.
The Naval forces go out together from the Porte of Algiers & afterwards separate.
